FARRIS, Circuit Judge,
dissenting:
In my view, the district court did not abuse its discretion in finding that an equitable extension of the noncompete agreement was unwarranted. Since the agreement not to compete expired by its own terms, no preliminary relief should issue. See Aladdin Capital Holdings, LLC v. Donoyan, 438 Fed.Appx. 14, 16 (2d Cir.2011); Garratt-Callahan Co. v. Yost, 242 Or. 401, 402, 409 P.2d 907 (1966) (“Courts do not enjoin conduct already committed.”).
I find no basis on this record to extend the terms of the prior agreement between the parties. I would dismiss the appeal as moot.